*538The plaintiff Thomas Scionti, a school teacher, was injured while intervening in a fight between students on school premises and during school hours. The Supreme Court properly determined that this action to recover damages for personal injuries was barred by Workers’ Compensation Law § 11. Furthermore, the Supreme Court properly dismissed all four of the causes of action asserted by the plaintiffs since they all related to the underlying injury. Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.